              Case 4:20-cv-04717-SBA Document 74 Filed 01/25/21 Page 1 of 11




 1   AVIER BECERRA                                     J. WESLEY SAMPLES (CABN 321845)
     Attorney General of California                    Assistant United States Attorney
 2   NICKLAS A. AKERS
     Senior Assistant Attorney General                        450 Golden Gate Avenue, Box 36055
 3   BERNARD A. ESKANDARI (SBN 244395)
     Supervising Deputy Attorney General                      San Francisco, California 94102-3495
 4                                                            Telephone: (415) 436-7073
     300 South Spring Street, Suite 1702                      Fax: (415) 436-6748
 5   Los Angeles, CA 90013                                    Email: wes.samples@usdoj.gov
     Tel: (23713) 269-6348
 6   Fax: (213) 897-4951                               Attorneys for Defendants
     Email: bernard.eskandari@doj.ca.gov
 7   Attorneys for Plaintiff the People of the State
     of California
 8
     [See signature page for the complete list
 9   of parties represented. Civ. L.R. 3-4(a)(1).]

10                                   UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13
     COMMONWEALTH OF MASSACHUSETTS;                          CASE NO. 4:20-cv-04717 SBA
14   PEOPLE OF THE STATE OF CALIFORNIA ex rel.
     Xavier Becerra, Attorney General of California; STATE
15   OF COLORADO; STATE OF CONNECTICUT; STATE                 JOINT STIPULATION TO CONTINUE
     OF DELAWARE; DISTRICT OF COLUMBIA; STATE                 DEADLINE FOR REPLY, SET CASE
16   OF HAWAII; PEOPLE OF THE STATE OF ILLINOIS;              MANAGEMENT CONFERENCE, AND
     STATE OF MAINE; STATE OF MARYLAND;                       [PROPOSED] ORDER
17   ATTORNEY GENERAL DANA NESSEL on behalf of
     the PEOPLE OF MICHIGAN; STATE OF                         Current Motion Hearing Date: Feb. 10, 2021
18   MINNESOTA by and through Attorney General Keith          Time: 2:00 pm
     Ellison; STATE OF NEVADA; STATE OF NEW                   Place: Oakland Courthouse, 1301 Clay St.
19   JERSEY; STATE OF NEW MEXICO; STATE OF NEW                Oakland, CA 9461, or by telephonic or
     YORK; STATE OF NORTH CAROLINA ex rel.                    video conference means
20   Attorney General Joshua H. Stein; STATE OF               Judge: Hon. Saundra Brown Armstrong
     OREGON; COMMONWEALTH OF
21   PENNSYLVANIA; STATE OF RHODE ISLAND;
     STATE OF VERMONT; COMMONWEALTH OF
22   VIRGINIA ex rel. Attorney General Mark R. Herring;
     STATE OF WISCONSIN,
23
             Plaintiffs,
24
        v.
25
     PHIL ROSENFELT, in his official capacity as Acting
26   Secretary of Education; and UNITED STATES
     DEPARTMENT OF EDUCATION,
27
             Defendants.
28

     JOINT STIPULATION
     4:20-CV-04717-SBA
             Case 4:20-cv-04717-SBA Document 74 Filed 01/25/21 Page 2 of 11




 1          Pursuant to Civil Local Rules 6-2(a) and 7-12, and subject to the Court’s approval, the

 2 Parties herein jointly stipulate to: [1] set a Joint Case Management Conference for Wednesday,

 3 March 24, 2021, with a Joint Case Management Statement to be filed on or before Wednesday,

 4 March 17, 2021, and [2] to continue the deadline for the U.S. Department of Education’s Reply

 5 currently due on January 27, 2021. This is the third request to modify the schedule in this case,

 6 and the requested modifications will not impact any other dates set by the Court. See Dkt. Nos.

 7 65, 66, 70, 73. As indicated in the accompanying declaration, this extension is made to

 8 accommodate the appointment, and as necessary, the confirmation process, for the appointees of

 9 the new administration, so that the U.S. Department of Education may set its position on the

10 barrower defense regulation at issue in this case.

11

12 DATED: January 25, 2021                               Respectfully submitted

13

14                                                       DAVID L. ANDERSON
                                                         United States Attorney
15
                                                 By:     /s/ J. Wesley Samples
16                                                       J. WESLEY SAMPLES
                                                         Assistant United States Attorney
17

18                                                       XAVIER BECERRA
                                                         Attorney General
19                                                       State of California

20                                                       /s/ Bernard A. Eskandari *
                                                         NICKLAS A. AKERS
21                                                       Senior Assistant Attorney General
                                                         BERNARD A. ESKANDARI (SBN
22                                                       244395)
                                                         Supervising Deputy Attorney General
23                                                       300 South Spring Street, Suite 1702
                                                         Los Angeles, CA 90013
24                                                       Tel: (23713) 269-6348
                                                         Fax: (213) 897-4951
25                                                       Email: bernard.eskandari@doj.ca.gov
                                                         Attorneys for Plaintiff the People of the
26                                                       State of California

27                                                       MAURA HEALEY
                                                         Attorney General
28

     JOINT STIPULATION
     4:20-CV-04717-SBA                               1
            Case 4:20-cv-04717-SBA Document 74 Filed 01/25/21 Page 3 of 11




 1                                            State of Massachusetts

 2                                            /s/ Yael Shavit *
                                              YAEL SHAVIT (Pro Hac)
 3
                                              MIRANDA COVER (Pro Hac)
 4                                            MAX WEINSTEIN (Pro Hac)
                                              GRACE GOHLKE (Pro Hac)
 5                                            Assistant Attorneys General
                                              One Ashburton Place
 6                                            Boston, MA 02108
                                              Tel: (617) 963-2197
 7
                                              Fax: (617) 727-5762
 8                                            Email: yael.shavit@state.ma.us
                                              Attorneys for Plaintiff the Commonwealth of
 9                                            Massachusetts
10                                            PHILIP J. WEISER
11                                            Attorney General
                                              State of Colorado
12
                                              /s/ Olivia D. Webster *
13                                            Olivia D. Webster‡ (Pro Hac)
                                              Senior Assistant Attorney
14                                            Kevin. J. Burns‡ (Pro Hac)
15                                            Assistant Attorney General
                                              1300 Broadway, 10th Floor
16                                            Denver, CO 80203
                                              (720) 508-6000
17                                            Libby.Webster@coag.gov
                                              Kevin.Burns@coag.gov
18                                            ‡
                                                Counsel of Record
19                                            Attorneys for Plaintiff State of Colorado

20                                            WILLIAM TONG
                                              Attorney General
21                                            State of Connecticut
22
                                              /s/ Joseph J. Chambers *
23                                            Joseph J. Chambers (Pro Hac)
                                              Assistant Attorney General
24                                            Office of the Attorney General
                                              165 Capitol Avenue
25                                            Hartford, CT 06106
                                              Tel: (860) 808-5270
26
                                              Fax: (860) 772-1709
27                                            Email: joseph.chambers@ct.gov
                                              Attorney for Plaintiff State of Connecticut
28

     JOINT STIPULATION
     4:20-CV-04717-SBA                    2
            Case 4:20-cv-04717-SBA Document 74 Filed 01/25/21 Page 4 of 11




 1
                                              KATHLEEN JENNINGS
 2                                            Attorney General
                                              State of Delaware
 3

 4                                            /s/ Vanessa L. Kassab *
                                              Christian Douglas Wright
 5                                            Director of Impact Litigation
                                              Vanessa L. Kassab (Pro Hac)
 6                                            Deputy Attorney General
                                              Delaware Department of Justice
 7
                                              820 North French Street, 5th Floor
 8                                            Wilmington, DE 19801
                                              (302) 577-8600
 9                                            vanessa.kassab@delaware.gov
                                              Attorneys for Plaintiff State of Delaware
10

11                                            KARL A. RACINE
                                              Attorney General
12                                            District of Columbia

13                                            /s/ Benjamin M. Wiseman *
                                              Benjamin M. Wiseman (Pro Hac)
14                                            Director, Office of Consumer Protection
15                                            Attorney General for the District of
                                              Columbia
16                                            441 4th Street, N.W., 6th Floor
                                              Washington, DC 20001
17                                            202-741-5226
                                              Benjamin.wiseman@dc.gov
18                                            Attorney for the District of Columbia
19
                                              CLARE E. CONNORS
20                                            Attorney General
                                              State of Hawai‘i
21
                                              /s/ Thomas Francis Mana Moriarty*
22
                                              Bryan C. Yee (Pro Hac)
23                                            Thomas Francis Mana Moriarty
                                              Deputy Attorneys General
24                                            425 Queen Street
                                              Honolulu, HI 96813
25                                            Tel: (808) 586-1180
                                              Fax: (808) 586-1205
26
                                              Email: mana.moriarty@hawaii.gov
27                                            Attorneys for Plaintiff the State of Hawai‘i

28

     JOINT STIPULATION
     4:20-CV-04717-SBA                    3
            Case 4:20-cv-04717-SBA Document 74 Filed 01/25/21 Page 5 of 11




 1                                            KWAME RAOUL
                                              Attorney General
 2                                            State of Illinois
 3
                                              /s/ Caleb Rush *
 4                                            Caleb Rush (SBN 189955)
                                              Assistant Attorney General
 5                                            Greg Grzeskiewicz
                                              Bureau Chief, Consumer Fraud Bureau
 6                                            Joseph Sanders
                                              Gregory W. Jones
 7
                                              Assistant Attorneys General, Consumer
 8                                            Fraud Bureau
                                              Office of the Illinois Attorney General
 9                                            100 W. Randolph St., 12th Fl.
                                              Chicago, IL 60601
10                                            312-814-6796 (Sanders)
11                                            312-814-4987 (Jones)
                                              312-793-0793 (Rush)
12                                            Fax: 312-814-2593
                                              jsanders@atg.state.il.us
13                                            gjones@atg.state.il.us
                                              crush@atg.state.il.us
14                                            Attorneys for Plaintiff State of Illinois
15
                                              AARON M. FREY
16                                            Attorney General
                                              State of Maine
17
                                              /s/ Jillian R. O’Brien *
18                                            Jillian R. O’Brien, Cal. SBN 251311
19                                            Assistant Attorney General
                                              Office of the Attorney General
20                                            6 State House Station
                                              Augusta, ME 04333-0006
21                                            jill.obrien@maine.gov
                                              207-626-8582
22
                                              Attorneys for Plaintiff the State of Maine
23
                                              BRIAN E. FROSH
24                                            Attorney General
                                              State of Maryland
25
                                              /s/ Christopher J. Madaio *
26
                                              Christopher J. Madaio (Pro Hac)
27                                            Assistant Attorney General
                                              Office of the Attorney General
28

     JOINT STIPULATION
     4:20-CV-04717-SBA                    4
            Case 4:20-cv-04717-SBA Document 74 Filed 01/25/21 Page 6 of 11




 1                                            Consumer Protection Division
                                              200 St. Paul Place, 16th Floor
 2                                            Baltimore, MD 21202
                                              (410) 576-6585
 3
                                              cmadaio@oag.state.md.us
 4                                            Attorney for Plaintiff State of Maryland

 5                                            DANA NESSEL
                                              Attorney General
 6                                            State of Michigan
 7
                                              /s/ Brian G. Green *
 8                                            Brian G. Green (Pro Hac)
                                              Assistant Attorney General
 9                                            Michigan Department of Attorney General
                                              525 West Ottawa Street, 5th Floor
10                                            P.O. Box 30736
11                                            Lansing, MI 48933
                                              (517) 335-7632
12                                            GreenB@michigan.gov
                                              Attorney for Plaintiff State of Michigan
13                                            KEITH ELLISON
                                              Attorney General
14                                            State of Minnesota
15
                                              /s/ Adam Welle *
16                                            Adam Welle (Pro Hac)
                                              Assistant Attorney General
17                                            Bremer Tower, Suite 1200
                                              445 Minnesota Street
18                                            St. Paul, MN 55101
19                                            (651) 757-1425 (Voice)
                                              (651) 282-5832 (Fax)
20                                            adam.welle@ag.state.mn.us
                                              Attorney for Plaintiff the State of Minnesota
21
                                              AARON D. FORD
22
                                              Attorney General
23                                            State of Nevada

24                                            ERNEST D. FIGUEROA
                                              Consumer Advocate
25
                                              /s/ Laura M. Tucker *
26
                                              Laura M. Tucker (Pro Hac)
27                                            Senior Deputy Attorney General
                                              State of Nevada, Office of the Attorney
28

     JOINT STIPULATION
     4:20-CV-04717-SBA                    5
            Case 4:20-cv-04717-SBA Document 74 Filed 01/25/21 Page 7 of 11




 1                                            General
                                              Bureau of Consumer Protection
 2                                            8945 W. Russell Road, #204
                                              Las Vegas, NV 89148
 3
                                              Attorney for Plaintiff State of Nevada
 4
                                              GURBIR S. GREWAL
 5                                            Attorney General
                                              State of New Jersey
 6
                                              Mayur P. Saxena
 7
                                              Assistant Attorney General
 8
                                              /s/ Elspeth Faiman Hans *
 9                                            Elspeth Faiman Hans (Pro Hac)
                                              Melissa L. Medoway, Section Chief
10                                            Deputy Attorneys General
11                                            R.J. Hughes Justice Complex
                                              25 Market Street, P.O. Box 112
12                                            Trenton NJ 08625
                                              609-376-2752
13                                            elspeth.hans@law.njoag.gov
                                              Attorneys for Plaintiff State of New Jersey
14

15                                            HECTOR H. BALDERAS
                                              Attorney General
16                                            State of New Mexico

17                                            /s/ Lisa Giandomenico *
                                              Lisa Giandomenico (Pro Hac)
18                                            Assistant Attorney General
19                                            201 Third Street NW, Suite 300
                                              Albuquerque, NM 87102
20                                            (505) 490-4846
                                              lgiandomenico@nmag.gov
21                                            Attorney for Plaintiff State of New Mexico
22
                                              LETITIA A. JAMES
23                                            Attorney General
                                              State of New York
24
                                              /s/ Carolyn M. Fast *
25                                            Carolyn M. Fast (Pro Hac)
                                              Assistant Attorney General
26
                                              Bureau of Consumer Frauds and Protection
27                                            28 Liberty Street
                                              New York, NY 10005
28

     JOINT STIPULATION
     4:20-CV-04717-SBA                    6
            Case 4:20-cv-04717-SBA Document 74 Filed 01/25/21 Page 8 of 11




 1                                            (212) 416-6250
                                              carolyn.fast@ag.ny.gov
 2                                            Attorney for Plaintiff State of New York
 3
                                              JOSHUA H. STEIN
 4                                            Attorney General
                                              State of North Carolina
 5
                                              /s/ Matthew L. Liles *
 6                                            Matthew L. Liles (Pro Hac)
                                              Assistant Attorney General
 7
                                              North Carolina Department of Justice
 8                                            114 W. Edenton Street
                                              Raleigh, NC 27603
 9                                            (919) 716-0141
                                              mliles@ncdoj.gov
10                                            Attorney for Plaintiff State of North
11                                            Carolina

12                                            ELLEN F. ROSENBLUM
                                              Attorney General
13                                            State of Oregon
14                                            /s/ Katherine A. Campbell *
15                                            Katherine A. Campbell (Pro Hac)
                                              Assistant Attorney General
16                                            Oregon Department of Justice
                                              100 SW Market Street
17                                            Portland, OR 97201
                                              (971) 673-1880
18                                            katherine.campbell@doj.state.or.us
19                                            Attorney for Plaintiff State of Oregon

20                                            JOSH SHAPIRO
                                              Attorney General
21                                            Commonwealth of Pennsylvania
22
                                              /s/ Michael J. Fischer *
23                                            Michael J. Fischer
                                              Jesse F. Harvey
24                                            Chief Deputy Attorneys General
                                              Jacob B. Boyer (Pro Hac)
25                                            Deputy Attorney General
                                              Pennsylvania Office of Attorney General
26
                                              1600 Arch St., Suite 300
27                                            Philadelphia, PA 19103
                                              (267) 768-3968
28

     JOINT STIPULATION
     4:20-CV-04717-SBA                    7
            Case 4:20-cv-04717-SBA Document 74 Filed 01/25/21 Page 9 of 11




 1                                            jboyer@attorneygeneral.gov
                                              Attorneys for Plaintiff Commonwealth of
 2                                            Pennsylvania
 3
                                              PETER F. NERONHA
 4                                            Attorney General
                                              State of Rhode Island
 5
                                              /s/ Justin J. Sullivan *
 6                                            Justin J. Sullivan (Pro Hac)
                                              David Marzilli (Pro Hac)
 7
                                              Special Assistants Attorney General
 8                                            Rhode Island Office of the Attorney General
                                              150 S. Main St. Providence, RI 02903
 9                                            Tel: (401) 274-4400 | Fax: (401) 222-2995
                                              Ext. 2007 | jjsullivan@riag.ri.gov
10                                            Ext. 2030 | dmarzilli@riag.ri.gov
11                                            Attorneys for Plaintiff State of Rhode Island

12                                            THOMAS J. DONOVAN, JR.
                                              Attorney General
13                                            State of Vermont
14                                            /s/ Merideth Chaudoir *
15                                            Merideth Chaudoir (Pro Hac)
                                              Merideth Chaudoir (Pro Hac)
16                                            Assistant Attorney General
                                              Office of the Attorney General
17                                            109 State Street
                                              Montpelier, VT 05609-1001
18                                            Merideth.Chaudoir@Vermont.gov
19                                            (802) 828-5507
                                              Attorney for Plaintiff State of Vermont
20
                                              MARK R. HERRING
21                                            Attorney General
                                              Commonwealth of Virginia
22

23                                            /s/ Mark S. Kubiak *
                                              Mark S. Kubiak (Pro Hac)
24                                            Assistant Attorney General, Consumer
                                              Protection Section
25                                            Samuel T. Towell
                                              Deputy Attorney General, Civil Litigation
26
                                              Barbara Johns Building
27                                            202 North Ninth Street
                                              Richmond, Virginia 23219
28

     JOINT STIPULATION
     4:20-CV-04717-SBA                    8
             Case 4:20-cv-04717-SBA Document 74 Filed 01/25/21 Page 10 of 11




 1                                                       (804) 786-7364
                                                         mkubiak@oag.state.va.us
 2                                                       Attorneys for Plaintiff Commonwealth of
                                                         Virginia
 3

 4                                                       JOSHUA L. KAUL
                                                         Attorney General
 5                                                       State of Wisconsin
                                                         Wisconsin Department of Justice
 6
                                                         /s/ Shannon A. Conlin *
 7
                                                         Shannon A. Conlin (Pro Hac)
 8                                                       Assistant Attorney General
                                                         Post Office Box 7857
 9                                                       Madison, WI 53707-7857
                                                         (608) 266-1677
10                                                       Conlinsa@doj.state.wi.us
11                                                       Attorney for Plaintiff State of Wisconsin

12 * In compliance with Civil Local Rule 5-1(i)(3), the filer of this document attests under penalty
   of perjury that all signatories, by and through the counsel signing on behalf of the State of
13 California, have concurred in the filing of this document.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STIPULATION
     4:20-CV-04717-SBA                               9
              Case 4:20-cv-04717-SBA Document 74 Filed 01/25/21 Page 11 of 11




 1                              UNITED STATES DISTRICT COURT

 2                            NORTHERN DISTRICT OF CALIFORNIA

 3                                      OAKLAND DIVISION

 4
     COMMONWEALTH OF MASSACHUSETTS;                           CASE NO. 4:20-cv-04717 SBA
 5   PEOPLE OF THE STATE OF CALIFORNIA ex rel.
     Xavier Becerra, Attorney General of California; STATE
 6   OF COLORADO; STATE OF CONNECTICUT; STATE                  [PROPOSED] ORDER ADOPTING
     OF DELAWARE; DISTRICT OF COLUMBIA; STATE                  JOINT STIPULATION TO MOVE
 7   OF HAWAII; PEOPLE OF THE STATE OF ILLINOIS;               DEADLINE FOR REPLY
     STATE OF MAINE; STATE OF MARYLAND;
 8   ATTORNEY GENERAL DANA NESSEL on behalf of                 Current Motion Hearing Date: Feb. 10, 2021
     the PEOPLE OF MICHIGAN; STATE OF                          Time: 2:00 pm
 9   MINNESOTA by and through Attorney General Keith           Place: Oakland Courthouse, 1301 Clay St.
     Ellison; STATE OF NEVADA; STATE OF NEW                    Oakland, CA 9461, or by telephonic or
10   JERSEY; STATE OF NEW MEXICO; STATE OF NEW                 video conference means
     YORK; STATE OF NORTH CAROLINA ex rel.                     Judge: Hon. Saundra Brown Armstrong
11   Attorney General Joshua H. Stein; STATE OF
     OREGON; COMMONWEALTH OF
12   PENNSYLVANIA; STATE OF RHODE ISLAND;
     STATE OF VERMONT; COMMONWEALTH OF
13   VIRGINIA ex rel. Attorney General Mark R. Herring;
     STATE OF WISCONSIN,
14
             Plaintiffs,
15
        v.
16
     BETSY DEVOS, in her official capacity as Secretary of
17   Education; and UNITED STATES DEPARTMENT
     OF EDUCATION,
18
             Defendants.
19

20
             PURSUANT TO STIPULATION, IT IS SO ORDERED. The Court will set a Case
21
     Management Conference for Wednesday, March 24, 2021 at 2:30 pm. The Parties shall file a
22
     Joint Case Management Statement on or before Wednesday, March 17, 2021. The deadline for
23
     the U.S. Department of Education’s Reply is continued.
24

25
     DATE:                                             __________________________________
26                                                     The Honorable Saundra Brown Armstrong
                                                       United States District Judge
27

28

     [PROPOSED] ORDER ADOPTING STIPULATED SCHEDULE
     4:20-CV-04717-SBA                       1
